Case 3:17-cv-00072-NKM-JCH Document 829 Filed 08/10/20 Page 1 of 1 Pageid#: 13602
                                                                    CLERKS OFFICE U.S. DIST. COURT
                                                                       AT CHARLOTTESVILLE, VA
                                                                              FILED
                     IN THE UNITED STATES DISTRICT COURT                  08/10/2020
                    FOR THE WESTERN DISTRICT OF VIRGINIA               JULIA C. DUDLEY, CLERK
                              Charlottesville Division                 BY: /s/ J. JONES
                                                                           DEPUTY CLERK
  ELIZABETH SINES et al.,             )       Civil Action No. 3:17-cv-00072
       Plaintiffs,                    )
                                      )
  v.                                  )       ORDER
                                      )
  JASON KESSLER et al.,               )
       Defendants.                    )       By:    Joel C. Hoppe
                                      )              United States Magistrate Judge

         This matter is before the Court on Plaintiffs’ motion to depose Defendant James Fields,

  ECF No. 820. Fields is confined in the United States Penitentiary at Hazelton, West Virginia. A

  party must obtain the court’s leave, and the court must grant leave to the extent consistent with

  Rule 26(b)(1) and (2) of the Federal Civil Rules of Civil Procedure, if the deponent is confined in

  prison. Fed. R. Civ. P. 30(a)(2)(B). Plaintiffs have not yet had the opportunity to depose Fields

  by oral questions, and they are entitled to do so under Rule 26(b)(1). Accordingly, Plaintiffs’

  motion, ECF No. 820, is GRANTED.

         It is so ORDERED.

                                                       ENTER: August
                                                                g 10, 2020



                                                       Joel C. Hoppe
                                                       U.S. Magistrate Judge
